COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                §
JEROME WAGNER AND CHERISSE                                        No. 08-16-00146-CV
WAGNER,                                         §
                                                                     Appeal from the
                             Appellants,        §
                                                               County Court at Law No. 1
v.                                              §
                                                                of Tarrant County, Texas
STERLING TRUST,                                 §
                                                                  (TC# 2016-002557-1)
                               Appellee.        §

                                   MEMORANDUM OPINION

       This appeal is before the Court on its own motion to determine whether it should be

dismissed for want of prosecution. Finding that the clerk’s record has not been filed due to the

fault of the Appellants, Jerome Wagner and Cherisse Wagner, we dismiss the appeal for want of

prosecution.

       Unless otherwise excused, a non-indigent appellant must either pay for or make

arrangements for the payment of the fees related to preparation of the appellate record to ensure

that the record is timely filed.    TEX.R.APP.P. 35.3(a)(2), (b)(3); see TEX.R.APP.P. 20.1(c);

37.3(b), (c). The clerk’s record was due to be filed on July 31, 2016. The Tarrant County Clerk

notified the Court that the clerk’s record would not be filed because Appellants have not made

financial arrangements for preparation of the clerk’s record. In accordance with Rule 37.3(b),

the Clerk of the Court notified Appellants by letter regarding their failure to make financial
arrangements to pay for the clerk’s record and advised Appellants that the appeal would be

dismissed for want of prosecution unless they responded within ten days and showed grounds for

continuing the appeal.    See TEX.R.APP.P. 37.3(b).     Appellants have not filed any written

response or otherwise showed that grounds exist for the appeal to be continued. The appeal is

dismissed for want of prosecution. See TEX.R.APP.P. 37.3(b), 42.3(b), (c).


                                            STEVEN L. HUGHES, Justice
August 31, 2016

Before McClure, C.J., Rodriguez, and Hughes, JJ.




                                              -2-